              Case 15-20715-JKO          Doc 145     Filed 02/18/19     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

                                            )
IN RE:                                      )         CASE NO. 15-20715-JKO
LORRAINE E SMITH                            )         CHAPTER 13
               DEBTOR                       )
                                            )

                                \t2\
 NOTICE OF APPEARANCE PURSUANT TO BANKRUPTCY RULE 9010 (b) AND
   REQUEST FOR NOTICES UNDER BANKRUPTCY RULE 2002 REGARDING
PROPERTY DESCRIBED AS 1249 SW 46 AVENUE UNIT #1412, POMPANO BEACH,
  FL 33069 AND THAT CERTAIN LOAN MORE SPECIFICALLY IDENTIFIED AS
                      LOAN NUMBER *******3768


       NOW COMES Wells Fargo Bank, N.A., by and through its attorney Brock and Scott,

PLLC, pursuant to Bankruptcy Rule 9010 and makes its appearance as a secured creditor in this

cause and, pursuant to Bankruptcy Rule 2002, requests that it be noticed on all pleadings,

documents and hearings; that it receive copies of all documents; and be added to the matrix to be

served at the addresses below:

Teresa M. Hair
Brock and Scott, PLLC
Attorneys at Law
2001 Northwest 64th Street, Suite 130
Fort Lauderdale, FL 33309
Floridabklegal@Brockandscott.com

Wells Fargo Bank, N.A.
3476 Stateview Blvd
Fort Mill, South Carolina 29715

       Please take notice that the undersigned hereby appears as counsel for Wells Fargo Bank,

N.A. pursuant to Bankruptcy Rule 9010(b). The undersigned’s filing of this notice is limited to the

instant case noted above and should not be construed as unlimited representation of the Creditor

                                                                             15-F09362 BKPOC02


              *CID736743*
BarNumber:44079
                                                             *DID200399*
               Case 15-20715-JKO          Doc 145      Filed 02/18/19     Page 2 of 3



with respect to any and all matters, proceedings, or actions that may be taken in the instant case or

any associated case or proceeding involving the above named Creditor.


                                                       RESPECTFULLY SUBMITTED,


                                                       /s/_____________________________
                                                       Teresa M. Hair
                                                       Attorney at Law (44079)
                                                       Brock & Scott, PLLC
                                                       2001 Northwest 64th Street, Suite 130
                                                       Fort Lauderdale, FL 33309
                                                       (954) 618-6955 Ext: 4773
                                                       954-618-6954
                                                       Floridabklegal@Brockandscott.com




                                                                               15-F09362 BKPOC02
BarNumber:44079
              Case 15-20715-JKO          Doc 145   Filed 02/18/19    Page 3 of 3



                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice of
Appearance has been electronically served or mailed, postage prepaid on February
                                                                        \dt\ __________________
                                                                                      18, 2019
to the following:

Lorraine E Smith, Debtor
P.O.Box 451396
Sunrise, FL 33345

Clare A. Casas, Esq, Debtor's Attorney
7450 Griffin Road #170
Davie, FL 33314
clarecasas@yahoo.com


Robin R Weiner, Bankruptcy Trustee
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355


Office of the US Trustee, US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
USTPRegion21.MM.ECF@usdoj.gov

                                                    /s/_____________________________
                                                    Teresa M. Hair
                                                    Attorney at Law (44079)
                                                    Brock & Scott, PLLC
                                                    2001 Northwest 64th Street, Suite 130
                                                    Fort Lauderdale, FL 33309
                                                    (954) 618-6955 Ext: 4773
                                                    954-618-6954
                                                    Floridabklegal@Brockandscott.com




                                                                               15-F09362 BKPOC02
BarNumber:44079
